ORDER
PER CURIAM.
T.C. (“Mother”) appeals the judgment of the trial court terminating her parental rights to D.A.C. (“D.A.C.” or “child”). On appeal, Mother argues the trial court abused its discretion in failing to grant her motion for a continuance of trial. Mother also argues the trial court erred in finding statutory grounds to terminate her parental rights, and the trial court abused its discretion in determining termination was in the best interest of the child. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).